DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
	Application Status
Claims 12-22 are pending and have been examined in this application, claims 1-11 are cancelled, Claims 12, 21, and 22 is amended, and claims 13-20 are previously presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JPH0614678) to Sato in view of (CN1394475A) to Haruhisa or in the alternative, under 35 U.S.C. 103 as being unpatentable over (JPH0614678 ) to Sato in view of (JP 2006006230 A) to Oikawa and (CN1394475A) to Haruhisa.
In regards to claim 12, Sato teaches a fishing rod having a rod body, the fishing rod comprising: an attachment (Sato; reel sheet 14) having a fixing portion (Sato; 14A) and being attached to an outer peripheral face of the rod body (Sato; saddle tube 12, see FIG 6); a first layer (Sato; 24B) formed by winding a first sheet around both the fixing portion and the rod body (Sato; see FIG 6, 24B wrapped around 14A and 12); and a second layer (Sato; 24A) formed by winding a second sheet made of fiber-reinforced resin on an outer side of the first sheet (Sato; see FIG 6, 24A wrapped around 24B), wherein a tensile elongation measured in accordance with JIS K 7161-1 of the first sheet is greater than a tensile elongation measured in accordance with JIS K 7161-1 of the second sheet (Sato; 24A being made of carbon fiber reinforced resin and 24B being made of Glass fiber reinforced resin, where carbon fiber reinforced resin has a lower tensile elongation than glass fiber reinforced resin).
However if not, Oikawa teaches wherein a tensile elongation measured in accordance with JIS K 7161-1 of the first sheet is greater than a tensile elongation measured in accordance with JIS K 7161-1 of the second sheet (Oikawa; [0016] P4 (Glass fiber reinforced resin) has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3 (Carbon Fiber reinforced resin)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layers of Sato such that the first layer has a tensile elongation greater than the second layer, as taught by Oikawa. The motivation for doing so would be to prevent peeling of the layers.
Sato or Sato as modified by Oikawa fail to explicitly teach wherein a portion of the first layer is formed between the fixing portion and the rod body.
Haruhisa teaches wherein a portion of the first layer (Haruhisa; annotated H1 below) is formed between the fixing portion and the rod body (Haruhisa; portion H2 below is in an area between the fixing portion and the rod).

    PNG
    media_image1.png
    607
    955
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Sato or Sato as modified by Oikawa such that a portion of the first layer is located between the fixing portion and the rod body as taught by Haruhisa. The motivation for doing so would be to provide support to all sides of the fixing portion to enhance securement to the fishing rod. 


In regards to claim 13, Sato as modified by Haruhisa or Sato as modified by Oikawa and Haruhisa teach the fishing rod according to claim 12, wherein the tensile elongation measured in accordance with JIS K 7161-1 of the first sheet is 15% or more (Sato; 24A being made of carbon fiber reinforced resin and 24B being made of Glass fiber reinforced resin, where carbon fiber reinforced resin has a lower tensile elongation than glass fiber reinforced resin) (Oikawa; [0016] P4 has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3) [The measurements in the JIS K 7161-1 standard has not been interpreted as providing a structural limitation to the device].

In regards to claim 15, Sato as modified by Haruhisa or Sato as modified by Oikawa and Haruhisa teach the fishing rod according to claim 12, wherein the first layer and the second layer are formed so that when regarded as one layer, a strength measured in accordance with JIS K 7128-1 is 13 to 30 N/mm [The measurements in the JIS K 7161-1 standard has not been interpreted as providing a structural limitation to the device].

In regards to claim 16, Sato as modified by Haruhisa or Sato as modified by Oikawa and Haruhisa teach the fishing rod according to claim 12, wherein a tensile break strength measured in accordance with JIS K 7161-1 of the first sheet is 20 to 280 MPa [The measurements in the JIS K 7161-1 standard has not been interpreted as providing a structural limitation to the device].

In regards to claim 17, Sato as modified by Haruhisa or Sato as modified by Oikawa and Haruhisa teach the fishing rod according to claim 12, wherein the first sheet is made by impregnating fibers made of synthetic resin with a composition containing thermoset resin (Sato; [0017] 24B made of glass fibers and low-temperature curable resin 24C).

In regards to claim 18, Sato as modified by Haruhisa or Sato as modified by Oikawa and Haruhisa teach the fishing rod according to claim 12, wherein the second sheet is made by impregnating carbon fibers or glass fibers with a composition containing thermoset resin (Sato; [0017] 24A made of carbon fibers and low-temperature curable resin 24C).

In regards to claim 20, Sato as modified by Haruhisa or Sato as modified by Oikawa and Haruhisa teach the fishing rod according to claim 12, wherein the attachment is a reel seat (Sato; 14, see FIG 1 which is a reel seat).

In regards to claim 21, Sato teaches a tubular body having a cylindrical member with a cylindrical shape (Sato; 12), the tubular body comprising: an attachment (Sato; reel sheet 14) having a fixing portion (Sato; 14A) and being attached to an outer peripheral face of the cylindrical member (Sato; saddle tube 12, see FIG 6); a first layer (Sato; 24B) formed by winding a first sheet around both the fixing portion and the cylindrical member (Sato; see FIG 6, 24B wrapped around 14A and 12); and a second layer (Sato; 24A) formed by winding a second sheet made of fiber-reinforced resin around an outer peripheral face of the first sheet, (Sato; see FIG 6, 24A wrapped around 24B) wherein a tensile elongation measured in accordance with JIS K 7161-1 of the first layer formed of the first sheet is greater than a tensile elongation measured in accordance with JIS K 7161-1 of the second layer formed of the second sheet (Sato; 24A being made of carbon fiber reinforced resin and 24B being made of Glass fiber reinforced resin, where carbon fiber reinforced resin has a lower tensile elongation than glass fiber reinforced resin).
However if not, Oikawa teaches wherein a tensile elongation measured in accordance with JIS K 7161-1 of the first layer formed of the first sheet is greater than a tensile elongation measured in accordance with JIS K 7161-1 of the second layer formed of the second sheet (Oikawa; [0016] P4 (Glass fiber reinforced resin) has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3 (Carbon Fiber reinforced resin)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layers of Sato such that the first layer has a tensile elongation greater than the second layer, as taught by Oikawa. The motivation for doing so would be to prevent peeling of the layers.
Sato or Sato as modified by Oikawa fail to explicitly teach wherein a portion of the first layer is formed between the fixing portion and the cylindrical member.
Haruhisa teaches wherein a portion of the first layer (Haruhisa; annotated H1 below) is formed between the fixing portion and the cylindrical member (Haruhisa; portion H2 below is in an area between the fixing portion and the rod).

    PNG
    media_image1.png
    607
    955
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Sato or Sato as modified by Oikawa such that a portion of the first layer is located between the fixing portion and the cylindrical member as taught by Haruhisa. The motivation for doing so would be to provide support to all sides of the fixing portion to enhance securement to the fishing rod. 


In regards to claim 22, Sato teaches a method of producing a tubular body comprising: a step of preparing a cylindrical member with a cylindrical shape (Sato; 12); a step of disposing an attachment (Sato; 14) having a fixing portion (Sato; 14A) on an outer peripheral face of the cylindrical member (Sato; see FIG 2 where 14 is on an outer peripheral face of 12); a step of winding a first sheet around both the fixing portion and the cylindrical member (Sato; see FIG 6, 24B wound around 14A); a step of winding a second sheet made of fiber-reinforced resin on an outer peripheral face of the first sheet (Sato; see FIG 4, 24A wound around lower layers of 24B); and a step of fixing the attachment to the cylindrical member by thereafter heating a wound body obtained by performing the above mentioned steps (Sato; [0027] heat-treated resin to adhere), wherein a tensile elongation measured in accordance with JIS K 7161-1 of the first sheet is greater than a tensile elongation measured in accordance with JIS K 7161-1 of the second sheet (Sato; 24A being made of carbon fiber reinforced resin and 24B being made of Glass fiber reinforced resin, where carbon fiber reinforced resin has a lower tensile elongation than glass fiber reinforced resin).
However if not, Oikawa teaches wherein a tensile elongation measured in accordance with JIS K 7161-1 of the first sheet is greater than a tensile elongation measured in accordance with JIS K 7161-1 of the second sheet (Oikawa; [0016] P4 (Glass fiber reinforced resin) has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3 (Carbon Fiber reinforced resin)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layers of Sato such that the first layer has a tensile elongation greater than the second layer, as taught by Oikawa. The motivation for doing so would be to prevent peeling of the layers.
Sato or Sato as modified by Oikawa fail to explicitly teach wherein a portion of the first sheet is formed between the fixing portion and the cylindrical member.
Haruhisa teaches wherein a portion of the first sheet (Haruhisa; annotated H1 below) is formed between the fixing portion and the cylindrical member (Haruhisa; portion H2 below is in an area between the fixing portion and the rod).

    PNG
    media_image1.png
    607
    955
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Sato or Sato as modified by Oikawa such that a portion of the first sheet is located between the fixing portion and the cylindrical member as taught by Haruhisa. The motivation for doing so would be to provide support to all sides of the fixing portion to enhance securement to the fishing rod. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JPH0614678) to Sato as modified by (CN1394475A) to Haruhisa or (JPH0614678) to Sato as modified by (JP 2006006230 A) to Oikawa and (CN1394475A) to Haruhisa as applied to claim 12 above, in further view of (US 20130172098 A1) to Shiga.
In regards to claim 14, Sato or Sato as modified by Oikawa teach the fishing rod according to claim 12, but fail to explicitly teach wherein a tensile modulus of the first sheet is 980 to 3500 MPa.
Shiga teaches a tensile modulus of the first sheet is 980 to 3500 MPa (Shiga; [0003] Fiber reinforced material having a tensile modulus of 3.4 GPa which is 3400 MPa).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first sheet with a tensile modulus between 980-3500 MPa as taught by Shiga. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
This working range is advantageous to provide the device with enough leeway to bend before it breaks without becoming fully inelastic upon bending, allowing the sheets to secure the fixing portion in place.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JPH0614678) to Sato as modified by (CN1394475A) to Haruhisa or (JPH0614678) to Sato as modified by (JP 2006006230 A) to Oikawa and (CN1394475A) to Haruhisa as applied to claim 12 above, in further view of (JP 2004194563 A) to Sugaya.
In regards to claim 19, Sato or Sato as modified by Oikawa teach the fishing rod according to claim 12, but Sato fails to explicitly teach wherein the attachment is a fishing line guide.
Sugaya teaches wherein the attachment is a fishing line guide (Sugaya; 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato or Sato as modified by Oikawa such that the sheets secure a fishing line guide. The motivation for doing so would be to secure fishing line guides to the rod while maintaining the advantageous properties of the prepreg sheets.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 21, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, (CN1394475A) to Haruhisa has been incorporated into the rejection to teach the amended claim limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                                                                                                                                                                                                      /DARREN W ARK/Primary Examiner, Art Unit 3647